Both plaintiff's and defendant's automobiles were injured in a collision between them. Plaintiff's claim for damages was met by the counterclaim of defendant. Defendant reviews a judgment entered on a verdict for plaintiff for $250 by writ of error.
1. On cross-examination defendant was asked: "Do you represent anybody besides yourself in the part of this action which involves your claim against the Northern Auto Company?" In the discussion following an objection to this question (the jury being absent during the greater part of it), it appeared that defendant was carrying liability insurance and had been paid the amount of his loss less $100. His counsel asked the jury to find a verdict in his favor for but that amount. Prior to the asking of the question above quoted, defendant had shown that the damage to his car was $350, and there had been no intimation that he was willing to limit his recovery to $100. On the record as made, defendant was in no way prejudiced by his forced admission that he had received $250 from an insurance company, as he asked to recover only his damage over and above that amount. We therefore need not further consider his right to recover for the entire damage done to his car or the right of plaintiff's counsel to ask the question objected to.
2. The claims of the parties as to how the collision occurred, as to which the testimony was very conflicting, were submitted to the jury in instructions in which we discover no error. *Page 150 
3. The trial judge concluded that the verdict was not against the great weight of the evidence, and with this conclusion we agree.
The judgment is affirmed.
CLARK, C.J., and McDONALD, BIRD, MOORE, STEERE, FELLOWS, and WIEST, JJ., concurred.